Title: To George Washington from Caleb Brewster, 14 February 1781
From: Brewster, Caleb
To: Washington, George


                        
                            Sir
                            Fairfield February 14th 1781
                        
                        My appointment on the 6th Inst. was frustrated untill the 9th (by bad weather) when I cros’d, & from
                            information found I could not accomplish my business without endangering particular persons, as there were several crews
                            of Reffugees scattered in the town, which made it impossible for me to see the persons I wish’d.
                        I thought it most prudent to return immediately, and take with me an additional boat when I cros’d again,
                            both for my own safety, & to annoy them if they fell in my way. On the 12th at night I cros’d again with three
                            boats, & effected my purpose, & on the morning following just as we were embarking to return I discover’d
                            a boat rowing from the eastward I lay concealed till she came opposite to me when I detach’d one of my boats in pursuit;
                            she discovering our Strength immediately came on shore, and prov’d to be a cruising Reffugee boat carrying Eight men, a
                            list of their names & characters I have the honor to inclose to your Excellency.
                        The interest of my country induces me to inform your Excellency that there is a constant communication kept
                            up (for trade and intelligence) by the enemy boats, bringing over goods & takeing provisions in return, &
                            in such force that renders it impossible, & many times makes it dangerous for me to transact my business with my
                            present command. An addition of one or two boats will make my appointments certain, & when not on command should
                            be able to keep the coast clear from any interprise they could form. I am with Respect your Excellency’s most Humble
                            Servant
                        
                            Caleb Brewster
                        
                    